DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted November 24, 2020, has been received.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a method of controlling a printing process including effecting relative movement between a timing mark sensor and the label, during the effected relative movement, detecting a position of a timing mark, after detecting the position of the timing mark, effecting the relative movement, and activating the print head. The cited art, U.S. Patent Pub. 2004/0163556 (“Kugo”) in view of U.S. Patent Pub. 2009/0072035 (“Ota”), discloses a similar method for controlling a printing process of printing onto a label also comprising effecting relative movement between a timing mark sensor and label, detecting a position of a timing mark, effecting relative movement between the print head, and activating the print head.  However, the cited art does not appear to explicitly disclose during the activation of the print head, also effective relative movement between the print head and the label for a specified image distance to print the image onto the printable area and printing a timing mark modifier detectable by the timing mark sensor onto the label to indicate the label has been printed on.  Thus, the specific printing process including an updated timing mark is not provided by the cited art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.